Citation Nr: 0215319	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  99-01 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
December 1957 rating decision that denied service connection 
for pes planus.

2.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a back disorder.

(The issue of entitlement to service connection for a back 
disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which held that no revision was 
warranted in a December 1957 rating action that denied 
service connection for pes planus and lumbosacral strain.

In July 2000, the Board found that the December 1957 rating 
action denying service connection for a back disorder was not 
clearly and unmistakably erroneous.  The issue of whether the 
December 1957 denial of service connection for pes planus was 
clearly and unmistakably erroneous was remanded to the RO for 
additional development.  After further development by the RO, 
the case has been returned to the Board for further appellate 
review.

The veteran also appeals a March 2001 rating action that held 
that new and material evidence had not been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for lumbosacral strain with degenerative 
disc disease.  

VA outpatient medical records show that the veteran has 
presented complaints of right ankle and foot pain that he 
attributes to in-service trauma.  Under certain 
circumstances, VA medical treatment or examination reports 
may constitute an informal claim for VA benefits.  
Accordingly, this matter is referred to the RO for 
clarification or development.

As set forth in the decision below, the Board has determined 
that sufficient evidence has been submitted to reopen the 
veteran's claim for service connection for a back disorder.  
Having reopened the claim, the Board is undertaking 
additional development on this issue pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After providing the notice and reviewing any response 
thereto, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  Service connection for pes planus and service connection 
for a back disorder were denied by means of a December 20, 
1957, rating decision.  The veteran was notified of this 
decision and did not perfect an appeal of the decision.

2.  The December 1957 rating decision was supported by the 
evidence then of record and the applicable statutory and 
regulatory provisions existing at the time were correctly 
applied.

3.  Evidence submitted since December 1957 bears directly and 
substantially upon the claim of service connection for a back 
disorder, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
back disability.


CONCLUSIONS OF LAW

1.  The RO rating decision of December 1957 which denied 
service connection for pes planus does not contain CUE.  38 
C.F.R. § 3.105(a) (2000).

2.  The December 1957 rating decision denying the veteran's 
claim for service connection for a back disability is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1104 (2001).

3.  Evidence received since the denial of service connection 
for a back disorder in December 1957 is new and material; the 
veteran's claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000.  66 Fed. Reg. 
45,620, et seq. (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable in claims of 
CUE in a RO rating decision.  38 U.S.C.A. § 5109A, 38 C.F.R. 
§ 3.105(a); Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001); Parker v. Principi, 15 Vet. App. 407 (2002).  
Therefore, the VCAA is not applicable to issue of CUE in the 
prior RO rating action.  

With respect to whether new and material evidence has been 
submitted to reopen a claim of service connection for a back 
disorder, inasmuch as the Board has determined that there is 
sufficient evidence presently associated with the claims 
folder to reopen this claim for service connection, 
development as to this matter to comply with the VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 

I.  Claim of CUE

Evidentiary Background:  The veteran was afforded a physical 
examination prior to his induction into active duty.  The 
report of this examination completed in November 1952 
reflects that clinical evaluation of the veteran's feet 
revealed first degree pes planus, NSA (with no significant 
abnormalities).  In March 1953 the veteran complained of 
cramps in his legs and feet, and examination revealed third 
degree flatfeet.  The veteran was referred to the orthopedic 
department for arch support.  It was noted that this 
condition existed prior to entry into active duty (EPTE).  
Subsequent service medical records are silent for any 
complaints, treatment, or diagnosis of pes planus.  When the 
veteran was examined for discharge from service in February 
1955, physical examination of his feet was negative for any 
abnormality.  Pes planus was not noted on the discharge 
examination report.  His general health was reported to be 
excellent.

Post service medical records of record at the time that the 
December 1957 rating action was rendered consisted of VA 
inpatient treatment records dated in October 1957.  The 
veteran was admitted to the hospital complaining of pain in 
his left flank.  However, these treatment records are silent 
for any complaints, treatment, or diagnosis of pes planus.

A November 1957 Certificate of Attending Physician completed 
by Dr. H. Sheen, a private physician, indicates that the 
veteran had been treated for viral influenza.  No mention is 
made of the veteran's feet or a pes planus disability.  

On December 20, 1957, the Los Angeles, California, RO issued 
a rating decision denying, inter alia, service connection for 
pes planus.  The RO noted that the veteran's entrance 
examination showed pes planus, first degree, not symptomatic, 
and that at the time of discharge, examination was negative.  
The veteran was notified of this decision by letter dated 
December 31, 1957.  He was informed that his claim had been 
denied as the evidence did not show that his foot condition 
was incurred in or aggravated by his military service.  At 
this time, he was provided with a copy of his appellate 
rights.  However, the evidence does not show that he filed a 
notice of disagreement of this decision.  

In April 1998 and May 1998, the veteran submitted statements 
alleging error in the adjudication of his claim for service 
connection for pes planus in 1957.  He asserted that this 
condition was brought on by his military service and is 
documented in his service medical records.  According to the 
veteran, this condition was present in 1953 and clearly 
caused residual leg and back pain.  He felt that service 
connection for pes planus is warranted effective from the 
1950s.  

In March 1999, the veteran testified at a hearing before a RO 
hearing officer.  He reported that he did not have flat feet 
prior to his entry into active service and that he first 
experienced problems with his feet two weeks into basic 
training.  He received inserts to put into his shoes and had 
no further problems with his feet.  In a subsequent 
statement, the veteran asserted that service medical records 
showed that his pes planus was aggravated by during active 
duty.  As his pre-induction examination showed pes planus 
with no significant abnormality and he was required to wear 
arch supports within a year of his induction, he felt that 
the evidence clearly showed aggravation.  

An August 2000 VA examination report notes that the veteran 
reported that his "arches fell on the first hike that we 
took in the Army."  While he was given arch supports; 
however, his feet continued to bother him.  At the present 
time, he did not wear arch supports.  The examiner diagnosed 
congenital pes planus.  The examiner was unable to say 
whether or not this condition was aggravated by active 
service.  

The veteran testified at a hearing before a RO hearing 
officer in July 2002.   The veteran asserted that the 
adjudicators had "overlooked" something in 1957 and that he 
should have been awarded service connection for pes planus 
when he filed his original claim.  While pes planus was noted 
on his entrance examination, he reported that he did not have 
any trouble with his feet at that time.  According to the 
veteran, his arches fell on the second hike he went on during 
active duty.  

VA outpatient treatment records dated from October 2001 to 
February 2002 show that the veteran was diagnosed with 
chronic foot and ankle pain with prior injury to the right 
ankle. 

Legal Criteria:  The Board notes that, under 38 C.F.R. 
§§ 3.104(a), 3.105(a) and 20.1103 taken together, a rating 
decision is final and binding in the absence of CUE.  Under 
38 C.F.R. 3.105(a), "[p]revious determinations which are 
final and binding . . . will be accepted as correct in the 
absence of clear and unmistakable error."  A decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision. 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has provided the following guidance with 
regard to a claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.  

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The 
words 'clear and unmistakable error' are 
self-defining.  They are errors that are 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.  A determination 
that there was a 'clear and unmistakable 
error' must be based on the record and 
the law that existed at the time of the 
prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. 
§ 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that 
error, otherwise prejudicial, must appear undebatably."  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  "It must 
always be remembered that clear and unmistakable error is a 
very specific and rare kind of 'error'."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  In Russell, Fugo and other 
decisions, the Court has emphasized that merely to aver that 
there was CUE in a rating decision is not sufficient to raise 
the issue.  The Court has further held that simply to claim 
CUE on the basis that previous adjudication had improperly 
weighed the evidence can never rise to the stringent 
definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

In Luallen v. Brown, 8 Vet. App. 92, 94 (1996), the Court 
provided several examples of situations that are not CUE.  
These include the following: (1) change in diagnosis, such as 
a new medical diagnosis that "corrects" an earlier 
diagnosis which was considered in a final rating decision; 
(2) failure by VA to fulfill the duty to assist the claimant; 
or, (3) disagreement as to how the facts were weighed or 
evaluated.  

Regulations in effect in 1957 provided, in pertinent part, 
that service connection would be awarded for disabilities 
that were shown to have been incurred in or aggravated by 
active military or naval service.  38 C.F.R. § 3.77(a) 
(1956).  In determinations involving the question of service 
connection, due consideration shall be given to the places, 
types, and circumstances of service as shown by the service 
record, the official history of each organization in which 
the veteran served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.77(b) (1956).

Analysis:  The veteran asserts, in essence, that the 1957 
rating decision that denied service connection for pes planus 
was clearly and unmistakably erroneous because the medical 
evidence available at that time clearly showed that this 
disability was either incurred in, or that a preexisting 
flatfoot condition was aggravated by, active duty.  The Board 
notes that the veteran was notified of this decision and 
furnished with his appellate rights, but he did not file an 
appeal of this decision.   Therefore, the RO denial of 
service connection for pes planus is final in the absence of 
CUE.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.105.  

In assessing whether the rating action issued in 1957 was 
undebatably erroneous in concluding that the veteran's pes 
planus was not incurred in, or aggravated by, his active 
military service, the Board must limit its review to the 
evidence that was of record at the time that the decision was 
issued.  After a review of this evidence, the Board finds 
that the December 1957 rating decision that denied service 
connection for pes planus was not clearly and unmistakably 
erroneous. 

The evidence of record at the time that the RO denied the 
veteran's claim for service connection in 1957 shows that pes 
planus was noted at his pre-induction examination.  Despite a 
service medical record showing third degree pes planus in 
1953, there was nothing in the medical evidence of record at 
the time that the RO issued decision in 1957 to suggest that 
the veteran's in-service complaints of foot pain represented 
a chronic increase in disability.  On the contrary, his feet 
were shown to be clinically normal during his subsequent 
separation examination.  There was no post service medical 
evidence of record at the time of the 1957 decision to show 
that the veteran's pes planus was either incurred in or 
aggravated by his active military service.

The Board finds that the December 1957 RO denial of service 
connection for pes planus was supported by and consistent 
with the evidence then of record.  There is no undebatable 
error in the December 1957 rating decision and it cannot be 
said that reasonable minds could only conclude that the 1957 
decision was fatally flawed at the time it was made.  
Accordingly, the Board finds that CUE is not shown in the 
December 1957 decision which denied service connection for 
pes planus.

The Board notes that additional evidence has been submitted 
during the course of this appeal showing that the veteran 
continues to have foot pain.  Additionally, a recent VA 
examination has diagnosed him with pes planus.  However, as 
stated previously, in determining whether a prior final 
decision contains CUE, the Board is limited to a review of 
the evidence that existed when that decision was made.  Thus, 
the evidence presented since the RO rendered the December 
1957 rating action is of no probative value as to whether 
that rating action contains CUE.  However, the Board notes 
that the veteran is free to file a claim to reopen his 
previously disallowed claim of entitlement to service 
connection for pes planus based on the submission of new and 
material evidence at any time.  

II.  Claim to Reopen

Evidentiary Background:  Service connection for acute 
lumbosacral strain was initially denied by means of a 
December 1957 rating action.  At the time that the RO 
rendered this decision, the evidence of record included 
service medical records and VA inpatient treatment records 
dated in October 1957.  The veteran's service medical records 
showed complaints of back pain.  However, the veteran's 
separation examination report reveals that his spine was 
normal and that his general health was excellent.  The 
veteran had no complaints pertaining to his back at that 
time.  The December 1957 VA hospitalization report noted that 
the veteran had a history of a back injury in service.  A 
diagnosis of acute lumbosacral strain was made and the 
veteran's recovery was uneventful.  

The veteran was informed of the denial of his claim and 
provided with his appellate rights by letter also dated in 
December 1957.  The evidence does not show that he filed a 
notice of disagreement of this action or perfected an appeal 
to the Board. 

The pertinent evidence submitted after the December 1957 
rating decision includes, among other things, private medical 
statements.  An April 1999 statement from Dr. Larry M. Parker 
indicates that the veteran reported a history of an in-
service back injury.  Dr. Parker opined that, if the 
veteran's history were true, it was as likely as not that his 
present back disability was either directly or indirectly 
related to this in-service incident.  Similarly, Dr. Howard 
G. Miller also opined that the veteran's current back 
condition is as likely as not to have arisen from the 
injuries he sustained while in military service.  

Legal Criteria:  Prior final RO decisions may be reopened 
only upon receipt of additional evidence which, under 
applicable statutory and regulatory provisions, is both new 
and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.302, 20.1103 (2001).

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The Board notes that new VA regulations have been promulgated 
pertaining to the adjudication of claims to reopen finally 
denied claims by the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  These 
changes are prospective for claims filed on or after August 
29, 2001, and are, accordingly, not applicable in the present 
case.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (2001).

Analysis:  The recently submitted private medical statements 
from Dr. Parker and Dr. Miller are new and material in that 
they provide information of a nexus between a present back 
disorder and the veteran's military service that was not of 
record when the December 1957 decision was rendered.  The 
Board finds that this newly submitted evidence contains 
information that is not cumulative of evidence previously 
considered by the RO and that bears directly and 
substantially upon the specific matter under consideration.  
Additionally, this new evidence is so significant that it 
must be considered in order to decide fairly the merits of 
the veteran's claim.  Accordingly, the Board finds that the 
evidence received subsequent to the December 1957 rating 
decision serves to reopen his claim for service connection 
for back disorder.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001). 

Having found that the veteran's claim for service connection 
for a back disorder has been reopened, the Board has reviewed 
the evidence and determined that further evidentiary 
development is necessary.  Accordingly, as set forth in the 
Introduction, the Board is undertaking additional development 
on the issue entitlement of service connection for back 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).


ORDER

Inasmuch as the December 1957 rating decision denying service 
connection for pes planus was not the product of CUE, the 
benefit sought on appeal as to this matter is denied.

The claim for entitlement to service connection for back 
disorder is reopened.  To this extent only, the benefit 
sought on appeal is allowed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

